DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-14, 17, 18, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al (20150366624) in view of Bejczy (A Simple Method for Generating Smooth Robot Arm Motion) and further in view of Salcudean et al (6,425,865) and still further in view of Mochizuki (20030187345).
Regarding claims 1, 4-9, 14, 22 and 24, Kostrzewski et al disclose an apparatus comprising: an instrument (308, [0108]); a robot arm configured to support the instrument and move the instrument along a body surface of an object ([0009]); a pressure sensor configured to measure at least a biological contract pressure, the pressure sensor being included in the robot arm ([0042];[0077];[0140]); and control circuitry configured to generate reference trace information based on manual movement information acquired through manual movement of the instrument supported by the robot arm ([0141]), the reference trace information including the at least biological contact pressure sensed by the pressure sensor ([0042];[0140]); correct variation of the reference trace information to generate trace instruction information ([0137]); and drive the robot arm in such a manner that the robot arm moves the instrument according to the trace instruction manner ([0142]), generate the reference trace information based on 
However, Bejczy teaches in an analogous field of endeavor, correct non-uniformity (velocity) of the reference trace information to generate trace instruction with uniformity (constant velocity) (using manually generated trajectories to create algorithmically generated trajectories with a constant velocity, wherein the algorithmically generated trajectory is considered to “correct non-uniformity,” 3 Algorithmically Generated Trajectories p.124-125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the correcting of the trajectory ([0141]) and robotic system which provides smoother manipulation of a surgical tool ([0002]) of Kostrzewski et al with correcting for non-uniformity of Bejczy as it would provide a constant velocity which results in guaranteed smooth robot arm motion (p. 125, sine function profiles guarantee smooth transitions) not guaranteed by a human operator which can cause variations due to factors such 
However, Salcudean et al teach in the same medical field of endeavor, a robot arm configured to support an ultrasonic probe (col.2, ll.33-41); a force sensor configured to measure at least a biological contact force applied on the force sensor at a contact area of the force sensor with the body surface of the object when the ultrasonic probe and/or robot arm is moved along the body surface of the object; the force sensor being included in the ultrasonic probe (col.10, ll.6-12); wherein each of the trace instruction information and the reference trace information includes probe information at each of a plurality of positions on a moving trace of the ultrasonic probe, the probe information including at least one of position information and orientation information (col.8, ll.53-57; col.9, ll.9-17); and the processing circuitry is configured to generate the trace instruction information by correcting the probe information included in the reference trace information (col.11, ll.57-65); and generate the trace instruction information by correcting the reference information based on an organ position of the object (col.14, ll.27-28); wherein the robot arm or the ultrasonic probe is provided with a position sensor; and the control circuitry is configured to drive the robot arm based on a signal indicative of the sensed movement of the ultrasonic probe (col.6, ll.30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surgical instrument and position information of Kostrzewski et al as modified by Bejczy with an ultrasonic probe and probe position information as it would provide an alternate surgical instrument known in the art and an accurate path (col.13, ll.42-
However, Mochizuki teaches in the same medical field of endeavor, a pressure sensor configured to measure at least a biological contact pressure applied on the pressure sensor at a contact area of the pressure sensor with the body surface of the object when the ultrasonic probe and/or the robot arm is moved along the body surface of the object ([0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pressure sensor of Kostrzewski et al and the force sensor which detects force exerted onto the patient of Salcudean et al with the explicit disclosure of a pressure sensor configured to measure at least a biological contact pressure applied on the pressure sensor at a contact area of the pressure sensor with the body surface of the object when the ultrasonic probe and/or the robot arm is moved along the body surface of the object as it would provide maintaining pressure of the probe brought into contact with the patient’s body to a fixed value, thereby preventing an excessive pressure applied to the patient (Mochizuki [0060]).
Regarding claim 3, Kostrzewski et al disclose comprising a sensor mounted on the robot arm (claim 29); wherein the processing circuitry configured to generate the reference trace information based on information acquired from the sensor ([0140]), 
Regarding claim 10, Kostrzewski et al disclose wherein the processing circuitry is further configured to generate the trace instruction information by correcting the reference trace information based on a CT image or an MRI image obtained by imaging the object (claim 38).

	Regarding claim 12, Kostrzewski et al disclose wherein the control circuitry is configured to drive the robot arm in accordance with a restrictive condition for restricting movement of the robot arm ([0018]).
	Regarding claim 13, Kostrzewski et al disclose wherein the restrictive condition includes a moveable range ([0018]).
	Regarding claims 17 and 18, Kostrzewski et al disclose a camera configured to detect a position and motion of a living body in addition to a position and motion of the robot arm, as position-and-motion information; and wherein the control circuitry is configured to drive the robot arm based on the position-and-motion information detected by the camera ([0105];[0127]).
	Regarding claim 21, Kostrzewski et al as modified by Salcudean et al disclose the limitations as set forth with respect to claim 1 above, and Kostrzewski et al further disclose wherein the control circuitry is configured to drive the robot arm in such a manner than the instrument is automatically moved (fig.3); and cause the robot arm to stop movement of the instrument or change a moving path of the instrument based on trace change information during automatic movement of the instrument, the trace change information including at least one of biological information of the object ([0100]) and contact information with respect to the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al (20150366624) in view of Bejczy (A Simple Method for Generating Smooth Robot Arm Motion) and further in view of Salcudean et al (6,425,865) and still further in view of Mochizuki (20030187345) as applied to claim 14 above, and further in view of Karadayi (Published in 2006).
Regarding claim 16, Kostrzewski et al as modified by Salcudean et al disclose the invention as claimed and discussed above, but fail to explicitly disclose the robotic ultrasound system having an ECG sensor or a respiration sensor and driving the robot arm based on the acquired biological information.
However, Karadayi teaches in the same medical field of endeavor, an ultrasound system that acquires an ultrasound image based on an ECG signal (p.2388, introduction); the images taken using ECG gating avoid motion artifacts visible in a non-gated reconstruction (p.2389, results and discussion and fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot ultrasound system of Kostrzewski et al as modified by Salcudean et al with ECG data as it would provide avoidance of motion artifacts as disclosed by Karadayi on page 2389 in the Results and Discussion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, 16-18, 21, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant states the prior art fail to disclose the amended limitation “a pressure sensor configured to measure at least a biological contract pressure applied on the pressure sensor at a contact area of the pressure sensor with the body surface of the object when the ultrasonic probe and/or the robot arm is moved along the body surface of the object.”  Applicant states Kostrzewski detects a touch of the hand of a doctor with the handle of the robotic arm.
Examiner is persuaded that the claim amendment overcomes the grounds of rejection in the Final Office Action dated 19 October 2020.  Examiner notes newly presented Mochizuki discloses a pressure sensor configured to measure at least a biological contact pressure applied on the pressure sensor at a contact area of the pressure sensor with the body surface of the object when the ultrasonic probe and/or the robot arm is moved along the body surface of the object ([0060]).  Examiner’s position is it would have been obvious to modify the pressure sensor of Kostrzewski ([0042];[0077];[0140] and the force sensor which detects the force exerted onto the patient of Salcudean (col.10, ll.6-12), wherein it is recognized that pressure is the force over an area, with the pressure sensor detecting a contact pressure on a patient of Mochizuki ([0060]) as it would maintain pressure of the probe brought into contact with the patient’s body to a fixed value, thereby preventing an excessive pressure applied to the patient (Mochizuki [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793